Hill, Justice,
concurring specially.
There is, of course, a difference between misconduct of a public official which is indictable, and conduct which is not criminal yet warrants exposure and official condemnation. A grand jury has the power (albeit not the right) to issue a report critical of a public official, as shown by the case before us. In my view, a grand jury could return such a report and preclude it from being expunged, in the absence of legislation, by adopting rules affording the official notice of the nature of the investigation, and the right to testify before the grand jury, call witnesses and append an answer to the grand jury’s report. See Collins v. Williams, 237 Ga. 576 (229 SE2d 388) (1976).